COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00075-CV


GURPREET KAUR                                                       APPELLANT

                                            V.

DALJIT SAINI                                                         APPELLEE


                                        ------------

           FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 325-547630-13

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Motion to Dismiss Appeal.”       It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).



                                                       PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 14, 2016
      1
          See Tex. R. App. P. 47.4.